Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-15 in the reply filed on 12/23/2020 is acknowledged.  Claims 1-8 are withdrawn from consideration.

Claim Objections
Claim 12 recites the limitation "loaded into the steel substrate" in last line; however, this appears to be typographical error, and should more reasonably be "steel container."   Appropriate correction is requested.  For the purposes of applying prior art, the examiner will interpret this requirement to be “loaded into the steel container.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101319300, hereafter CN 300 in combination with US Patent 7241350 by Rosenthul or He et al (Corrosion resistance of Zn-Al co-cementation coatings on carbon steels).
CN 300 discloses a method for modifying surface of steel material, comprising: 
providing a steel substrate which is made of steel; 
subjecting the steel substrate to pretreatment to clean surface of the steel 
substrate;  providing a penetrating agent, the penetrating agent comprising Zn powder, Ni powder, Al powder, rare earth metallic powder, ammonia chloride, and Al.sub.2O.sub.3 powder in a remaining range by weight;  
loading the steel substrate after the pretreatment and the penetrating agent into an enclosed steel container, heating the steel container to a temperature in a range from 370 C to 450 C, and rotating the steel container at a speed in a range from 5 RPM to 10 RPM during the heating, thereby causing the penetrating agent to penetrate into the steel substrate to modify the surface of the steel substrate;  washing the steel substrate after surface modification, thereby obtaining the surface modified steel member (0005-0011).  
As for low carbon steel, the CN 300 generally discloses steel and therefore fails to disclose a low carbon steel.  However, Rosenthul, also teaching of a polymetal diffusion layer for corrosion protection of steel discloses using low carbon steels (see 1010 steel plates at column 8, lines 20-30).   Alternatively, He discloses low carbon steel for polymetal diffusion coatings (see Experiments, abstract).  Therefore, taking the level of one of ordinary skill in the 
As for the specific amount of each of the components in the pack, the prior art discloses amounts that abut (Zn - 20%, Ni - 1.4%, Al-3%, Rare earth-2%, ammonia chloride 1-4% and balance alumina) and/or overlap the ranges as claimed and therefore make obvious.   A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
At the very least, the concentration of these components is recognized as a result effective variable, directly affecting the properties of the diffusion and the corrosion protection thereof and therefore it would have been obvious to have determined the optimum concentration through routine experimentation to reap the benefits associated with inclusion of those components. 
Finally, the examiner cites here Rosenthul, also teaching of a polymetal diffusion layer, including Zinc and aluminum discloses the amount of the components and adjusting the amount thereof to impart the diffusion coating with the properties associated with their inclusion (column 7, column 9, lines 46-55, Table 2).  Therefore, Rosenthul suggests to one of ordinary skill in the art to adjust the amounts of the powder mixture to effectuate the desired properties on the diffusion coating.

 	Claim 10:  CN 300 discloses degreasing and grit blasting to remove rust (0008-0009).
	Claim 14:  Prior art fails to disclose the time; however, discloses controlling the thickness to the penetrant and therefore taking the reference for its entire teaching, it would have been obvious to have determined the optimum time through routine experimentation.
	Claim 15:  The scope of naturally cooling is not defined and the claims include comprising language and therefore the examiner maintains that the prior art CN 300, before washing, would necessarily include some degree of “natural” cooling, such as turning off the heater.  Additionally, Rosenthul explicitly discloses after the modification and prior to washing the steel was cooled down (Column 8, lines 38-42) and therefore using the cooling as taught by Rosenthul would have been obvious as predictable and such would reasonably be considered “natural” within the scope of the claims.
		
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 300 in combination Rosenthul or He et al. and further with EP 2966191, hereafter EP 191.
CN 300 in combination Rosenthul or He et al. discloses all that is taught above; however, fails to disclose the preheating and mixing prior to being loaded in steel container.  However, EP 191 discloses a method for corrosion protection of metallic substrates using a powder diffusion .  

Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 300 in combination Rosenthul or He et al. and further with CN 105951037, hereafter CN 037.
CN 300 in combination Rosenthul or He et al. discloses all that is taught above; however, fails to disclose the temperature of the steel and powder loaded into the steel container.  However, CN 037discloses a method for corrosion protection of metallic substrates using a powder diffusion process (including similar components) and discloses preheating the penetrant and thereafter cooling to room temperature prior to adding to the steel container and does not disclose further preheating or heating the steel (0010-0013).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified CN 300 in combination Rosenthul or He et al. to have placed the steel and penetrant into the steel container at room temperature with a reasonable expectation of predictable results.  
Claim 14:  The examiner maintains the position as set forth above; however, cites here CN 037 which discloses heat diffusion for 2 to 3 hours (0012) and thus using this known time for .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 300 in combination Rosenthul or He et al. and further with US Patent Application Publication 20150376764 by Bickford.  
CN 300 in combination Rosenthul or He et al. discloses all that is taught above; however, fails to disclose the quenched and tempered steel prior to pretreatment.  However, Bickford, also teaching of a steel object that is provided with a thermal diffusion coating using zinc powder in a rotating barrel (0059-0061) and discloses quenching and tempering the steel prior to cleaning and prior to sherardizing (0059-0061, 0049-0055).  Therefore, taking the level of one of ordinary skill in the art, modifying CN 300 to quench and temper prior to cleaning and diffusion would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.